 

Case 2:19-cv-12087-MCA-LDW Document1 Filed 05/03/19 Page 1 of 2 PagelD: 1

File No.: 09-18-388

FLOYD G. COTTRELL, ESQ. /009391985

COTTRELL SOLENSKY, P.A.

Three University Plaza, Suite 500

Hackensack, New Jersey 07601

Phone: (973) 643-1400

Fax: (973) 643-1900

Attorneys for Defendants, Armando Macias Valdez, i/p/a Armando
Maciasvaldez and Point Direct Transport, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ELIZA ZONN,

Civil Action No.:
2:19-cv-12087

Plaintiff,
vs.

PETITION FOR REMOVAL

TRUCKING, POINT DIRECT
TRANSPORT, INC., JOHN DOES i1-
10, (said names being

fictitious),

1

i

i

I

{

I

!

1

ARMANDO MACIASVALDEZ, DE LA H
I

I

]

i

I

|

Defendant(s).
1

 

Removing Defendants, ARMANDO MACIAS VALDEZ i/p/a ARMANDO
MACTASVALDEZ and POINT DIRECT TRANSPORT, INC., upon information
and belief state as follows:

1. On or about April 15, 2019, Plaintiff, Eliza Zonn,
commenced an action against the removing Defendant, Armando Macias
Valdez i/p/a Armando Maciasvaldez, in the Superior Court of New
Jersey, County of Essex, bearing docket number ESX-L-2822-19. A
copy of the Complaint is annexed hereto as Exhibit A.

2. Plaintiff is a resident of the State of New Jersey. (See

Exhibit A, Complaint).

 

 

 
 

Case 2:19-cv-12087-MCA-LDW Document1 Filed 05/03/19 Page 2 of 2 PagelD: 2

3. Defendant, Armando Macias Valdez, is a resident of the
State of California.

4, Defendant, Point Direct Transport, Inc. is a corporation
organized and existing under the laws of the State of California

with a principle place of business in California.

5. Defendant De La H Trucking has not appeared in this
action.
6. Defendants were served less than 30 days ago, on or about

April 15, 2019.
7V. Upon information and belief, the amount in controversy
is more than $75,000.00
8. Accordingly, this Court has diversity jurisdiction of
this action pursuant to 28 U.S.c. § 1332, and Defendants are
entitled to removal of this action pursuant to 28 U.S.C. § 1441.
WHEREFORE, Defendants pray that this action be removed to the
United States District Court for the District of New Jersey,
pursuant to 28 U.S.C. § 1441 and § 1446.
COTTRELL SOLENSKY, P.A.
Attorneys for Defendants, Armando
Macias Valdez i/p/a Armando

Maciasvaldez and Point Direct
Transport, Inc.

Floyd @. Cottrell, Esq.
(973) 643-1400, Ext. 13
fcottrell@cs-njnylawfirm.com

 

By:

 

 

Dated: May 3, 2019

 

 

 
